Citation Nr: 0710987	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen previously-denied claim of 
entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
sarcoidosis and service-connected right bundle branch block.

2.  Entitlement to service connection for a left elbow 
disability, claimed as secondary to service-connected 
sarcoidosis.

3.  Entitlement to service connection for a left wrist 
disability, claimed as secondary to service-connected 
sarcoidosis.

4.  Entitlement to service connection for a left leg 
disability, claimed as secondary to service-connected 
sarcoidosis.

5.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to service-connected 
sarcoidosis.

6.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected 
sarcoidosis.

7.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1966 to January 1969.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The veteran subsequently moved to New Hampshire; 
the Manchester RO currently has jurisdiction over the 
veteran's claims.



Procedural history

RO rating decisions dated in December 1997, June 1998, 
January 1999, March 2000 and August 2002 denied the veteran's 
claim of entitlement to service connection for a 
cardiovascular disorder on a secondary basis.  The veteran 
did not initiate an appeal of those decisions, and they 
became final.  See 38 C.F.R. § 20.1103 (2006).

The present appeal stems from the above-referenced June 2003 
rating decision, which, in part, denied the veteran's claims 
for service connection for coronary artery disease, left 
elbow, left wrist, left leg, left shoulder, right shoulder 
and low back disabilities.  The veteran requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in a 
September 2004 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in October 2004.  As indicated above, the 
veteran subsequently moved from Maryland to New Hampshire; 
the Manchester RO currently has jurisdiction over the 
veteran's claims.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a hearing which was 
conducted in Washington, D.C. in October 2005.  
The transcript of the hearing is associated with the 
veteran's claims folder.

In October 2006, the undersigned requested an opinion from an 
Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2006).  That opinion has 
been obtained, and the veteran has been provided opportunity 
to respond thereto.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.



Issues not on appeal

In an October 1993 rating decision, the RO in Washington, 
D.C. denied the veteran's claim of entitlement to service 
connection for chronic cardiovascular disease, claimed as 
being directly due to service.  The veteran initiated an 
appeal of the October 1993 rating decision.  In an unappealed  
September 1997 decision, the Board denied the issue of 
entitlement to service connection for cardiovascular disease 
on a direct basis.  The Board's decision is final.  See 38 
C.F.R. § 20.1100 (2006).  The matter of direct service 
connection for heart disease has not subsequently been raised 
by the veteran.  His current claim involves the separate and 
distinct matter of secondary service connection.

In April 2002, the veteran disagreed with the RO's February 
2002 decision to assign an effective date of August 13, 1997 
for service connection for a right knee disability.  The RO 
issued a SOC as to that issue in September 2002.  The veteran 
did not file a substantive appeal, and he has not since 
raised that issue.  That matter has therefore been resolved 
and it will be discussed no further herein.


REMAND

With respect to the claim of entitlement to service 
connection for heart disease on a secondary basis, as was 
detailed in the Introduction the veteran's claim was finally 
denied on several occasions.  The RO in rendering its June 
2003 decision incorrectly characterized the veteran's claim 
as an initial claim for service connection and adjudicated 
the claim on a de novo basis.  

The veteran has not been provided notice as to the 
evidentiary requirements necessary to reopen a previously-
denied claim, nor the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  
A recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) requires that this be done.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the remaining claims, although the RO sent 
the veteran a VCAA letter in December 2002, that letter did 
not satisfy the requirements of the VCAA for two crucial 
reasons.  Specifically, the letter did not provide the 
evidentiary requirements necessary to satisfy secondary 
service connection claims, nor did it adequately describe 
which portion of the evidence is to be provided by the 
veteran and which part VA would assist him in obtaining.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Finally, with respect to all issues on appeal, there has been 
a significant recent judicial decision concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that a claimant is to be provided notice as to the type 
of evidence necessary to establish a disability rating and/or 
effective date for the disability on appeal.  Because the 
issues on appeal are already being remanded for other VCAA 
notice problems, the veteran should also be provided proper 
notice under Dingess, which includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.   

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements with respect to the 
submission of new and material evidence, 
as well as with respect to secondary 
service connection claims.  The notice 
letter should also describe which 
portion of the evidence is to be 
provided by the veteran and which part 
VA would assist him in obtaining.  
Additionally, the veteran should be 
notified of the bases for the previous 
denial of his claim of entitlement to 
service connection for heart disease.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Finally, the veteran should be 
provided with the notification 
requirements as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  VBA should then readjudicate the 
veteran's claim as to whether new and 
material evidence has been submitted 
which is sufficient to reopen the 
previously-denied claim of entitlement 
to service connection for coronary 
artery disease, along with his claims of 
entitlement to service connection for 
left elbow, left wrist, left leg, left 
shoulder, right shoulder and low back 
disabilities as secondary to service-
connected sarcoidosis.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the AMC should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 

